t c memo united_states tax_court lindley anthony swanston petitioner v commissioner of internal revenue respondent docket no filed date lindley anthony swanston pro_se charles m ruchelman for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in federal_income_tax of dollar_figure and the addition_to_tax under sec_6651 in the amount of dollar_figure for petitioner's tax_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is entitled under sec_162 to cost_of_goods_sold and deductions for trade_or_business_expenses incurred in connection with a book-selling activity and whether petitioner is liable for the addition_to_tax under sec_6651 some of the facts were stipulated those facts with the exhibits offered in connection therewith are so found and are incorporated herein by reference petitioner was a resident of silver spring maryland at the time the petition was filed during petitioner sold books an activity he began sometime during following a career as a life_insurance agent petitioner sold his books at conventions and seminars in various parts of the united_states most of the places where petitioner sold his books were religious gatherings or conventions and most of his books were of a religious nature however sometime during he began selling secular books together with the religious books petitioner generally rented one or more booths or exhibit spaces at each convention where he displayed and sold his books petitioner did not have a fixed retail place of business when he was not attending a convention he stored his book inventory at home he did not conduct any sales activity at home petitioner did not employ anyone but frequently his wife and daughter accompanied him and assisted in his sales petitioner and his wife filed a joint federal_income_tax return for the return was received by the internal_revenue_service on date although the signature lines on the return bear signature dates of date petitioner filed a schedule c profit or loss from business with his federal_income_tax return in connection with his book-selling activity that schedule reflected the following items of income and expenses income gross_receipts or sales dollar_figure less cost_of_goods_sold big_number gross_income dollar_figure expenses advertising dollar_figure bank service charge sec_145 car and truck expenses big_number office expense rent on business property big_number travel big_number meals and entertainment net utilities and telephone big_number wages exhibit spaces big_number total big_number net_loss dollar_figure the expenses shown total dollar_figure rather than dollar_figure shown on petitioner's return the dollar_figure net_loss is the correct figure the notice_of_deficiency is addressed jointly to petitioner and his wife maureen his wife did not petition the court nor did she appear at trial petitioner referred to her at trial as his ex-wife and testified she was living in florida their current marital status is not indicated in the record in the notice_of_deficiency respondent disallowed the dollar_figure cost_of_goods_sold and all of the dollar_figure claimed expenses for lack of substantiation the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are incorrect rule a 290_us_111 petitioner produced no documentary_evidence to substantiate any of the items that were disallowed by respondent petitioner's explanation for the failure to produce such evidence is that in late april and early date he attended a religious convention in richmond virginia he took all his books_and_records with him to work on his federal_income_tax return for after the richmond convention concluded he drove to new york and while he was having lunch with his sister at a brooklyn restaurant someone broke into his truck and took his briefcase which contained all of his tax records no other_property in the truck was taken although petitioner acknowledged he had books in the truck having a value of over dollar_figure upon discovery of the break-in petitioner drove the truck a few blocks and located his briefcase which was damaged all of the contents were missing for this reason petitioner had no records to produce at trial to support his claimed expenses when questioned by the court petitioner admitted he had made no attempt to reconstruct his records such as obtaining verifications and or copies of receipts or certifications of transactions he engaged in with his book suppliers petitioner produced no bank records or statements copies of which could have easily been obtained the court was not impressed with petitioner's credibility as a witness to begin with he produced no documentary information such as a police report to establish that a break-in occurred moreover if petitioner is to be believed the break-in occurred on either may or however the income_tax return filed by petitioner and his then wife bears signature dates of date at least month prior to the purported break-in petitioner's explanation for this was not plausible he testified that prior to leaving his home to attend the richmond convention he and his wife presigned the return on date and he left the signed blank return at home when he returned home sometime in date after the break-in sans records he completed his previously signed blank return based on his terrific memory left unexplained are reasons for the gap between date and the receipt of the return by the internal_revenue_service approximately years later even if the court should accept petitioner's version of what happened there are other matters regarding the return that are questionable for example the schedule c which is handwritten shows several instances of numbers that are written over which suggests to the court that petitioner altered the numbers to attain a desired result in juggling the numbers he apparently forgot to correct the line totaling his expenses that line showed total deductions of dollar_figure when the correct amount was dollar_figure that is not the only problem the court has with the return the return was a joint_return and one of the expenses claimed on the schedule c is wages of dollar_figure petitioner testified that this represented a payment to his wife for services she rendered yet the return fails to reflect the dollar_figure as gross_income that should have been reported because petitioner's wife was reporting jointly with petitioner some of the other expenses claimed on the schedule c appear to be duplicative particularly expenses relating to a home_office with respect to the home_office the schedule c claimed dollar_figure for office expenses dollar_figure for rent on business property on petitioner's home and telephone and utilities of dollar_figure aside from the fact that all or some of these expenses appear to be duplicative petitioner presented no evidence that these expenses if paid_or_incurred would be allowable under sec_280a which in general denies deductions with respect to the use of a dwelling_unit used by the taxpayer as a residence unless such expenses are under sec_280a allocable to that portion of the dwelling used exclusively on a regular basis as the principal_place_of_business of the taxpayer's trade_or_business petitioner admitted under cross-examination that in addition to the dollar_figure schedule c loss claimed on his return he has never realized a net profit from his book-selling activity he reported net losses of dollar_figure dollar_figure and dollar_figure respectively for and except for small amounts of other income petitioner earned from commissions on insurance renewals his only explanation to the court as to how his negative cash-flow was financed was that he was on the accrual basis of accounting and he carried his accounts on a continuing basis the court is skeptical that petitioner's creditors would carry his unpaid accounts over the several years that he sustained losses petitioner did not corroborate his testimony to support the positions he asserted under these circumstances the court is not required to and the court does not accept such testimony to support petitioner's positions see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 399_f2d_744 4th cir affg tcmemo_1967_67 87_tc_74 accordingly the court sustains respondent with respect to petitioner's schedule c activity petitioner's return was filed on date under sec_6072 income_tax returns must be filed on or before the 15th day of april following the close of the taxable_year subject_to exceptions not pertinent here petitioner's return therefore should have been filed on or before date the addition_to_tax under sec_6651 applies where there is failure to timely file a tax_return unless it is shown that the failure to timely file is due to reasonable_cause and not due to willful neglect petitioner presented no evidence to establish reasonable_cause for the delinquent filing of his return respondent therefore is sustained on this issue decision will be entered for respondent
